 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

TOYA EDWARDS and JAMAL ) Case No. 2:18-cv-9655 GW-FFM
ERAKAT on behalf of themselves and _)
all others similarly situated, ) PROTECTIVE ORDER PURSUANT
) TO STIPULATION
Plaintiffs, )
)
vs. )
) Judge: Hon. George H. Wu
WALMART, INC., ) Magistrate: Hon. Frederick F. Mumm
)
Defendant. ) Trial Date: Not Set
) Complaint Filed: November 15, 2018
) FAC Filed: January 11, 2019

 

The Court recognizes that at least ‘some of the documents and information
(“materials”) being sought through discovery in the above-captioned action are, for
competitive and financial privacy reasons, normally kept confidential by the Parties and/or
third parties. The Parties and third parties are all individually referred to herein as the
“producing party” and “disclosing party.” The Parties have agreed to be bound by the
terms of this Protective Order (“Order”) inthis action.

The materials to be exchanged throughout the course of the litigation between the

Parties and third parties may contain trade secret, proprietary or other confidential

ai. Case No. 2:18-cv-9655-GW-FFM

 
 

 

research, tests, ingredient lists, technical, cost, price, marketing or other commercial
information, as is contemplated by Federal Rule of Civil Procedure 26(c)(1)(G). The
purpose of this Order his to protect the confidentiality of such materials as much as
practical during the litigation. THEREFORE:

1. The term “confidential information” will mean and include information
contained or disclosed in any materials, including documents, portions of documents,
answers to interrogatories, responses to requests for admissions, deposition testimony, and
depositions, including data, summaries, and compilations derived therefrom that is
deemed to be confidential information by any party to which it belongs.

oe The fee “materials” will mean information (regardless of how it is
generated, stored or maintained) or tangible things that qualify for protection under
Federal Rule of Civil Procedure 26(c).

3. The term “counsel” will mean outside counsel of record in this action, and
other attorneys, paralegals, secretaries, and other support staff employed in the law firms
of outside counsel of record.

GENERAL RULES

4. Each Party to this litigation and third parties that produce or disclose any
materials, answers to interrogatories, responses to requests for admission, deposition
testimony, and depositions, or information that the producing party believes should be
subject to this Protective Order may designate the same as “CONFIDENTIAL” or
“CONFIDENTIAL - FOR COUNSEL ONLY.”

a. Designation as “CONFIDENTIAL”: Any party may designate
information as “CONFIDENTIAL.” only if, in the good faith belief of such
party and its counsel, the unrestricted disclosure of such information could
be potentially prejudicial and/or harmful to the business or operations of such
party.

b. Designation as “CONFIDENTIAL - FOR COUNSEL ONLY”: Any
party may designate information as “CONFIDENTIAL — FOR COUNSEL

2» Case No. 2:18-cv-9655-GW-FFM

 
 

 

ONLY” only if, in the good faith belief of such party and its counsel, the
information is among that considered to be most sensitive by the party,
including but not limited to trade secret, proprietary or other confidential
research, development, financial or other commercial information.

J In the event the producing party elects to produce materials for inspection,
no marking need be made by the producing party in advance of the initial inspection. For
purposes of the initial inspection, all materials produced will be considered as
“CONFIDENTIAL - FOR COUNSEL ONLY,” and must be treated as such pursuant to
the terms of this Order. Thereafter, upon selection of specified materials for copying by
the inspecting party, the producing party must, within a reasonable time prior to producing
those materials to the inspecting party, mark the copies of those materials that contain
confidential information with the appropriate confidentiality marking.

6. Whenever a deposition taken of any Party or third party, subject to a
subpoena, involves a disclosure of confidential information of any party:

a. the deposition or portions of the deposition must be designated as
containing confidential information subject to the provisions of this Order;
such designation must be made on the record whenever possible, but a party
may designate portions of depositions as containing confidential information
after transcription of the proceedings; [A] party will have until twenty-one
(21) days after receipt of the deposition transcript to inform the other party
or parties to the action of the portions of the transcript to be designated
“CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL ONLY.”

b. the disclosing party will have the right to exclude from attendance at
the deposition, during such time as the confidential information is to be
disclosed, any person other than the deponent, counsel (including their staff
and associates), the court reporter, and the person(s) agreed upon pursuant to

paragraph 8 below; and

_o Case No. 2:18-cv-9655-GW-FFM

 
 

 

e. the originals of the deposition transcripts and all copies of the
deposition must bear the legend “CONFIDENTIAL” or “CONFIDENTIAL
- FOR COUNSEL ONLY,” as appropriate, and the original or any copy
ultimately presented to a court for filing must not be filed unless it can be
accomplished under seal, identified as being subject to this Order, and
protected from being opened except by order of this Court.

Ti All confidential information designated as “CONFIDENTIAL” or
“CONFIDENTIAL FOR COUNSEL ONLY” must not be disclosed by the receiving party
to anyone other than those persons designated within this order and must be handled in
the manner set forth below and, in any event, must not be used for any purpose other than
in connection with this litigation, unless and until such designation is removed either by
agreement of the parties, or by order of the Court.

8. Unless otherwise ordered by the court or permitted in writing by the
designating party, a receiving party may disclose any information or item designated
“CONFIDENTIAL” only to:

a. The receiving party’s outside counsel of record in this action, as well
as employees of said outside counsel of record to whom it is reasonably
necessary to disclose the information for this action;

b. The officers, directors, and employees (including house counsel) of the
receiving party to whom disclosure is reasonably necessary for this action;
c, Experts (as defined in this Order) of the receiving party to whom
disclosure is reasonably necessary for this action and who have signed the
“Acknowledgment and Agreement to Be Bound” (Exhibit A); |

d. The court and its personnel;

e. Court reporters and their staff:

f. Professional jury or trial consultants, mock jurors, and professional

vendors to whom disclosure is reasonably necessary for this action and who

-4- Case No. 2:18-cv-9655-GW-FFM

 
tO

Ww

 

 

have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
A);

g. The author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information;
h. During their depositions, witnesses, and attorneys for witnesses, in the
action to whom disclosure is reasonably necessary provided: (1) the deposing
party requests that the witness sign the form attached as Exhibit A hereto;
and (2) they will not be permitted to keep any confidential information unless
they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
unless otherwise agreed by the designating Party or ordered by the Court.
Pages of transcribed deposition testimony or exhibits to depositions that
reveal confidential information may be separately bound by the court reporter
and may not be disclosed to anyone except as permitted under this Order; and
L. Any mediator or settlement officer, and their supporting personnel,
mutually agreed upon by any of the parties engaged in settlement discussions.

9. All information which has been designated as “CONFIDENTIAL” or
“CONFIDENTIAL -FOR COUNSEL ONLY” by the producing or disclosing party, and
any and all reproductions of that information, must be retained in the custody of the
counsel for the receiving party identified in paragraph 3, except that independent experts
authorized to view such information under the terms of this Order may retain custody of
copies such as are necessary for their participation in this litigation.

10. Before any materials produced in discovery, answers to interrogatories,
responses to requests for admissions, deposition transcripts, or other documents which are
designated as confidential information are filed with the Court for any purpose, the Party
seeking to file such material must seek permission of the Court to file the material under
seal pursuant to Local Civil Rule 79-5 and the procedures adopted by the Court.

11. All confidential information must be held in confidence by those inspecting

or receiving it, and must be used only for purposes of this action, and for no other purpose

5. Case No. 2:18-cv-9655-GW-FFM

 
 

 

whatsoever. Counsel for each Party, and each person receiving confidential information
must take reasonable and appropriate precautions to prevent the unauthorized or
inadvertent disclosure of such information. If confidential information is disclosed to any
person other than a person authorized by this Order, the party responsible for the
unauthorized disclosure must immediately bring all pertinent facts relating to the
unauthorized disclosure to the attention of the other parties and, without prejudice to any
rights and remedies of the other parties, make every effort to obtain return of the
unauthorized or inadvertently disclosed information and prevent further disclosure and
use for any reason by the party and by the person(s) receiving the unauthorized disclosure.

12. Any party, by accepting receipt or receiving confidential information, agrees
to be subject to the jurisdiction of the Court in connection with any proceeding or hearing
relating to the unauthorized disclosure or unauthorized use and/or this Order, including,
but not limited to, any proceeding or hearing relating to the enforcement of this Order.

13. To the extent that any Party wishes to use Confidential or Highly Confidential
Material at hearings or other proceedings, the Parties shall meet and confer in good faith
to discuss ways to redact the Confidential or Highly Confidential Material so that the
material may be offered or otherwise used by any Party.

14. No party will be responsible to another party for disclosure of confidential
information under this Order if the information in question is not labeled or otherwise
identified as such in-accordance with this Order.

15. If the producing or disclosing party, through inadvertence, produces any
confidential information without labeling or marking or otherwise designating it as such
in accordance with this Order, the designating party may give written notice to the
receiving party that the document or thing produced is deemed confidential information,
and that the document or thing produced should be treated as such in accordance with that
designation under this Order. The receiving party must treat the materials‘as confidential,
once the designating party so notifies the receiving party. If the receiving party has

disclosed the materials before receiving the designation, the receiving party must notify

-6- Case No. 2:18-cv-9655-GW-FFM

 
10
11
12
13
14
15
16

 

 

the designating party in writing of each such disclosure. Counsel for the parties will agree

on a mutually acceptable manner of labeling or marking the inadvertently produced

materials.
16. Nothing within this order will prejudice the right of any party to object to the
production of any discovery material on the grounds that the material is protected as

privileged or as attorney work product.

17. Nothing in this Order will bar counsel from rendering advice to their clients
with respect to this litigation and, in the course thereof, relying upon any information
designated as confidential information, provided that the contents of the information must
not be disclosed. |

18. This Order will be without prejudice to the right of any party to oppose
production of any information for lack of relevance or any other ground other than the
mere presence of confidential information. The existence of this Order must not be used
by either Party as a basis for discovery that is otherwise improper under the Federal Rules
of Civil Procedure.

19. If any third party serves a subpoena or other process or request seeking to
review any information designated as Confidential Material or Highly Confidential
Material, the Party to whom the demand is made shall inform the producing Party’s
counsel immediately in writing, via facsimile or email, and shall not permit inspection by
or production to any third party until fourteen (14) days after such notice is given so that
the notified counsel can take steps to enforce the Order if deemed necessary.

20. Nothing within this order will be construed to prevent disclosure of
confidential information if such disclosure is required by law or by order of the Court.

21. Upon final termination of this action, including any and all appeals, counsel
for each party must, upon request of the producing party, return all confidential
information to the party that produced the information, including any copies, excerpts, and
summaries of that information, or must destroy same at the option of the receiving party,

and must purge all such information from all machine-readable media on which it resides

is Case No. 2:18-cv-9655-GW-FFM

 
 

 

within sixty (60) days. Notwithstanding the foregoing, counsel for each party may retain
all pleadings, briefs, memoranda, motions, and other documents filed with the Court that
refer to or incorporate confidential information, and will continue to be bound by this
Order with respect to all such retained information. Further, attorney work product
materials that contain confidential information need not be destroyed, but, if they are not
destroyed, the person in possession of the attorney work product will continue to be bound
by this Order with respect to all such retained information.

22. The restrictions and obligations set forth within this order will not apply to
any information that: (a) the Parties and/or third party agree should not be designated
confidential information; (b) the Parties agree, or the Court rules, is already public
knowledge; (c) the Parties agree, or the Court rules, has become public knowledge other
than as a result of disclosure by the receiving party, its employees, or its agents in violation
of this Order; or (d) has come or will come into the receiving party’s legitimate knowledge
independently of the production by the designating party. Prior knowledge must be
established by preproduction documentation.

23. Any Party may challenge a designation of confidentiality at any time that is
consistent with the Court’s Scheduling Order. The Challenging Party shall initiate the
dispute resolution process under Local Rule 37-1 et seq. Any challenge submitted to the
Court shall be via a joint stipulation pursuant to Local Rule 37-2. The burden of
persuasion in any such challenge proceeding shall be on the Designating Party. Frivolous
challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary
expenses and burdens on other parties) may expose the Challenging Party to sanctions.
Unless the Designating Party has waived or withdrawn the confidentiality designation, all
parties shall continue to afford the material in question the level of protection to which it
is entitled under the Producing Party’s designation until the Court rules on the challenge.

24. Any use of Confidential Material at trial shall be governed by the orders of

the trial judge. This order does not govern the use of Confidential Material at trial.

-8- Case No. 2:18-cv-9655-GW-FFM

 
 

 

25. The restrictions and obligations within this order will not be deemed to
prohibit discussions of any confidential information with anyone if that person already has
or obtains legitimate possession of that information.

26. Transmission by secure file transfer is acceptable for all notification purposes

within this Order.

27. This Order may be modified by agreement of the Parties, subject to approval
by the Court.
28. The Court may modify the terms and conditions of this Order for good cause,

or in the interest of justice, or on its own order at any time in these proceedings. The
Parties prefer and respectfully request that the Court provide them with notice of the
Court’s intent to modify the Order and the content of those modifications, prior to entry

of such an order.

FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
DATED: October 22, 2019 {fo

Honorable Frederick F. Mumm
UNITED STATES MAGISTRATE JUDGE

De Case No. 2:18-cv-9655-GW-FFM

 
 

 

EXHIBIT A
CONFIDENTIALITY ACKNOWLEDGMENT/AGREEMENT TO BE BOUND

L [print or type full name], of

 

[print or type full address], declare under penalty of perjury that I

 

have read in its entirety and understand the Stipulated Protective Order that was issued by
the United States District Court for the Central District of California on [date] in the case
of [insert formal name of the case and the number and initials assigned to it
by the court]. I agree to comply with and to be bound by all the terms of this Stipulated
Protective Order and I understand and acknowledge that failure to so comply could expose
me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
not disclose in any manner any information or item that is subject to this Stipulated
Protective Order to any person or entity except in strict compliance with the provisions of
this Order.

I further agree to submit to the jurisdiction of the United States District Court for
the Central District of California for the purpose of enforcing the terms of this Stipulated
Protective Order, even if such enforcement proceedings occur after termination of this

action. I hereby appoint [print or type full name] of

 

[print or type full address and telephone

 

number] as my California agent for service of process in connection with this action or

any proceedings related to enforcement of this Stipulated Protective Order.

Date:

City and State where sworn and signed:

 

Printed name:

 

Signature:

 

ili Case No. 2:18-cv-9655-GW-FFM

 
